Lumpkin, P. J.
When the result of a trial depended entirely' upon the determination by the jury of a disputed issue of fact, and the duty devolving upon them was simply one of passing upon the credibility of directly conflicting witnesses, this court will not, although the record discloses that the trial judge would have been better satisfied with a verdict different from that which was returned, reverse his judgment denying anew trial, it also clearly appearing that his refusal to interfere with the jury’s finding arose from a reluctance on his part to usurp their right to decide which witnesses were worthy and which were unworthy of credit. See City of Atlanta v. Brown, 73 Ga. 630, 632.

Judgment affirmed.


All the Justices concurring.